EGA Frontier Diversified Core Fund 171 East Ridgewood Ave. Ridgewood, NJ 07450 ALPS Distributors, Inc. 1290 Broadway Suite 1100 Denver, CO 80203 October 30, 2013 Via EDGAR Transmission Filing Desk U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: EGA Frontier Diversified Core Fund SEC File Nos. 333-185662; 811-22782 Request for Acceleration Ladies and Gentlemen: Pursuant to the requirements of Rule 461 under the Securities Act of 1933, as amended (the “1933 Act”), the undersigned officers of EGA Frontier Diversified Core Fund (the “Registrant”) and its principal underwriter, ALPS Distributors, Inc., respectfully request that the effectiveness of Pre-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-2 filed on October 30, 2013 (the “Amendment”), be accelerated to Friday, November 1, 2013, or as soon as practicable thereafter. It is our understanding that Ms. Mary A. Cole has discussed the possible acceleration of the Registration Statement with Michael D. Mabry of Stradley Ronon Stevens & Young, LLP. In connection with this request for acceleration, the Registrant acknowledges that: (i) the Registrant is responsible for the adequacy and accuracy of the disclosure in the Registrant’s filing; (ii) should the Securities and Exchange Commission (“SEC”) or the staff, acting pursuant to the delegated authority, declare the filing effective, it does not foreclose the SEC from taking any action with respect to the filing; (iii) the action of the SEC or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (iv) the Registrant may not assert this action as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Filing Desk U.S. Securities and Exchange Commission October 30, 2013 Page 2 of 2 Thank you for your prompt attention to the request for acceleration of the effective date of the Registration Statement.Please contact Michael D. Mabry at (215) 564-8011 if you have any questions or need further information. Sincerely, /s/Robert C. Holderith Robert C. Holderith President EGA Frontier Diversified Core Fund /s/Thomas A. Carter Thomas A. Carter President ALPS Distributors, Inc. cc:Mary A. Cole Michael D. Mabry
